           Case 1:21-cv-01824-RDM Document 9 Filed 08/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


      JOHN MICHAEL QUINN                              )
      2159 Dunmore Lane, NW                           )
      Washington, DC 20007                            )
                                                      )
                   Plaintiff                          )
                                                      )
 v.                                                   )
                                                      )
      KREINDLER & KREINDLER LLP                       )   Civil Action No: 21-1824
      485 Lexington Avenue, 28th Floor                )
      New York, New York, 10017                       )
                                                      )
 and                                                  )
                                                      )
      JAMES P. KREINDLER                              )
      c/o Kreindler & Kreindler LLP                   )
      485 Lexington Avenue, 28th Floor                )
      New York, NY, 10017                             )
                                                      )
                    Defendants                        )


                        NOTICE OF WITHDRAWAL OF
                  DEFENDANTS’ MOTION TO EXTEND TIME FOR
              DEFENDANTS TO ANSWER OR RESPOND TO COMPLAINT


        Defendants Kreindler & Kreindler LLP and James P. Kriendler and Plaintiff John

Michael Quinn withdraw their Motion to Extend Time for Defendants to Answer or Respond to

Complaint [Dkt. 7]. Since filing that Motion, the Parties have agreed to jointly move the Court to

extend the deadline to September 3, 2021 [Joint Motion, Dkt. 8]. Accordingly, the original

Motion is moot and Defendants withdraw the Motion.




                                                1
         Case 1:21-cv-01824-RDM Document 9 Filed 08/02/21 Page 2 of 2




Dated: August 2, 2021                             Respectfully submitted by

                                                  STINSON LLP



                                                  _/s/ Brandon R. Nagy________
                                                  Eric Liebeler (DC Bar No.:1049148)*
                                                  Brandon R. Nagy (DC Bar No.: 1024717)
                                                  1775 Pennsylvania Ave., NW
                                                  Suite 800
                                                  Washington, D.C. 20006
                                                  Tel.: (202) 785-9100
                                                  Fax: (202) 572-9973
                                                  Email: eric.liebeler@stinson.com
                                                          brandon.nagy@stinson.com

                                                  * Admission to the D.D.C. Bar Pending



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 2nd, 2021, a true and correct copy of the foregoing was

served by CM/ECF upon all parties receiving notice thereby.


                                           /s/ Brandon R. Nagy
                                           Brandon R. Nagy




                                              2
